DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (US 2018/0361895; “Hoshi”).
Regarding claim 1, Hoshi teaches a routing structure of an electric wire (See figures 1-5), comprising:
a cushion portion (5/8) attached to a vehicle seat (1); and
an electric wire (42 on 41) fixed to the cushion portion (5/8).
As for claim 2, Hoshi teaches wherein the electric wire is sewn to the cushion portion by a thread-like member (The electric wire is sewn down to the cushion by sewing the skin 9/31/32 down. Para. [0036] [0039]).

the sheet-like member (41) is fixed to the cushion portion (5/8).
Regarding claim 5, Hoshi teaches wherein the cushion portion has a groove portion (11-13), and the electric wire (42 on 41) is fixed to the cushion portion (5/8) in a state of being disposed in the groove portion (11; See figure 3).
As for claim 6, Hoshi teaches wherein the cushion portion has a groove portion (11-13), and the electric wire (42 on 41) is disposed in the groove portion (11-13), and
the groove portion (11 in figure 3) is joined in a state in which an opening portion of the groove portion is closed (The groove is closed with skin cover 9).
Regarding claim 7, Hoshi teaches wherein the seat has a frame (para. [0031]) that supports the cushion portion (5/8), and
the groove portion (11-13) is formed on a surface of the cushion portion (5/8), the surface contacting the frame, so as to be recessed in a direction of separating away from the cushion portion (See recessed groove in the cushion in figure 3).
Regarding claim 8, Hoshi teaches wherein
the seat (1) includes:
a seating portion (5); and 
a backrest portion (6) provided rotatably about a rotation shaft (The vehicle seating portion and backrest portion of Hoshi are shown as separate 
the cushion portion includes: 
a first cushion portion (8) disposed on the seating portion; and 
a second cushion portion (see cushion on seat back 6 in figure 1) disposed on the backrest portion, 
the first cushion portion (8) and the second cushion portion (see cushion on seat back 6 in figure 1) are coupled to each other by a flexibly sheet-like member (skin cover 9), and the electric wire is sewn to the sheet-like member by a thread-like member (The electric wire is sewn down to the cushion by sewing the skin 9/31/32 down. Para. [0036] [0039]), and 
the sheet-like member includes an extra length portion that allows the backrest portion to rotate (The skin cover 9 of a vehicle is flexible enough to allow movement between the seating portion and backrest portion.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Persson et al. (US 2017/0096088; “Persson”).
Regarding claim 4, Hoshi teaches the routing structure of an electric wire according to claim 3, as detailed above, but fails to teach wherein the sheet-like member is fixed to the cushion portion by a tag pin.
However, it is well-known to those of ordinary skill in the art to use a tag pin as an inexpensive bonding element in a vehicle seat. For example, see paragraph [0033] of Persson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tag pins as bonding elements in the vehicle seat of Hoshi because such a modification would have been merely implementing a well-known vehicle seat bonding device.

Conclusion
The prior art made of record and not relied upon teaches wire routing structures for vehicle seat cushions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 22, 2022